DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/21 has been entered. 

Receipt s acknowledged of Amendments and Remarks filed on 01/14/21. Claim 24 has been amended, claims 20 and 26 have been cancelled and no new claims have been added. Accordingly, claims 19, 21-24 and 36 remain under examination on the merit. Claims 1-17, 27-35 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 21-24 are indefinite because claim 24 is reciting a method of treating an allergic response comprising administering an ophthalmological liquid composition comprising….., however the preamble does not make clear the allergic response is in the eye and the administering is not recited as being to the eye. 
Claim 21 recites the limitation "the histamine antagonist" in the method of claim 24.  There is insufficient antecedent basis for this limitation in the claim. As amended claim 24 does not provide support for a histamine antagonist. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21-24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 20100028266) in combination with Chapin et al (US 20100240624) and Chapin et al (US 20100311688).
 
Horn et al ‘266 teach compositions and methods for treating an allergic response with reduced rebound hyperemia, comprising highly selective alpha-2 adrenergic receptor agonists, at low concentrations, such as below 0.05% weight by volume, and histamine antagonists. The compositions preferably comprise brimonidine. The compositions preferably have pH between about 5.5 and about 6.5 (See abstract).
Horn et al disclose a composition for inducing vasoconstriction consisting essentially of brimonidine, wherein said brimonidine concentration is from between about 0.01% to about 0.02% weight by volume, wherein pH of said composition is about 6.5, and wherein said composition is formulated as an ocular drop (See [0047]-[0048] and [0086]). The disclosed methods induce preferential vasoconstriction of smaller blood vessels, such as capillaries and venules, relative to larger blood vessels, such as arteries and arterioles (See [0011], [0050], [0054] and [0058]-[0059]). In a preferred embodiment, the selective a-2 adrenergic receptor agonist is present at a concentration from between about 0.001% to about 0.035% weight by volume (See [0077]).
Ocular conditions include red eye, including chronic red eye; ocular vascular congestion; ocular itch, etc, (See [0110]).             In a preferred embodiment, the a-2 agonist is brimonidine at a concentration of from about 0.001% to about 0.025% weight by volume; and the preferred histamine antagonist is selected from the group consisting of loratadine, desloratadine, cetirizine, fexofenadine, acrivastine, ebastine, norastemizole, levocetirizine, and mizolastine (See [0142]).
Horn et al disclose a comparative tests between the disclosed formulations and prior art compositions comprising histamine antagonists such as tetrahydrozoline at 0.05%, oxymetazoline at 0.025%, and naphazoline at 0.033% (See [0018]-[0020] and [0182]-[0184]). 
Horn et al further disclose that the said topical composition is formulated for treating an ocular condition. The topical compositions include ocular drops, ocular ointments, gels and creams. They may also include additional non-therapeutic components, which include preservatives, delivery vehicles, tonicity adjustors, buffers, pH adjustors, antioxidants, and water. Such components include polyvinyl alcohol, hydroxypropyl methyl cellulose, poloxamers (non-ionic surfactants), saline, etc, (See [0147]-[0149]). The said buffers include citrate buffers, acetate buffers, etc, (See [0151]). 
Horn et al’s teaching lacks a specific disclosure on the addition of the histamine antagonist, ketotifen, its amounts and the surfactants being polysorbate and sorbate or their amounts. These are known in the art as disclosed by Chapin et al ‘624 and Chapin et al ‘688. 
 
Chapin et al ‘624 teach topical formulations of ketotifen that provide a comfortable formulation when instilled in the eye and are effective in the treatment and prevention of ocular allergy, particularly allergic conjunctivitis (See abstract).
The invention also provides ophthalmic formulations of ketotifen in combination with one or more additional active ingredients for mitigating the symptoms of ocular allergy, especially allergic conjunctivitis, such as redness, chemosis, lid swelling and nasal symptoms (See [0013]).
The said ophthalmic formulations comprise a tear substitute, such as hydroxypropylmethyl cellulose (Hypromellose or HPMC), which is present at ranges from about 0.5% to about 2% w/v (See [0014]). 
The said ophthalmic formulation comprises ketotifen, or pharmaceutically acceptable salts thereof, wherein the concentration of ketotifen is from 0.01% to 0.20% (w/v), preferably 0.035% (w/v) and the pH of the formulation is between 5.5 and 7 or 5.5-6.5 (See [0021], [0024], [0030] and [0044]).
ketotifen, or a pharmaceutically acceptable salt thereof, is formulated at a concentration of 0.01% to 0.20% (w/v), (See [0043]-[0044]). 
The said ketotifen formulations comprise ophthalmic demulcents and/or viscosity enhancing polymers selected from one or more of hydroxypropylmethyl cellulose or hypromellose (0.02% to 5%) and polysorbate 80 (0.02% to 3%) (See [0068]). The said formulations also comprise a buffering agent such as potassium citrate, citric acid or sodium citrate in amounts ranging from about 0.05 to 2.5 wt%, and preferably, from 0.1 to 1.5 wt% (See [0062]-[0063]).

Chapin et al ‘688 teach compositions for treating signs and symptoms associated with dry eye and/or ocular irritation, and methods of use thereof. Such compositions are provided in novel ophthalmic formulations that are comfortable upon instillation in the eye (See abstract). 
It is disclosed that dry eye can cause keratitis, conjunctival and corneal staining, redness, blurry vision, decreased tear production, increased conjunctival redness, ocular dryness, ocular burning, excess tearing, photophobia, ocular stinging, ocular sensitivity, and ocular irritation, ocular itching due to a combination of ocular allergy and dry eye symptoms (See [0004]).
Chapin et al disclose an aqueous ophthalmic solution containing viscosity enhancing agents, a tonicity agent and a buffer. The viscosity enhancing agent is preferably hydroxypropyl methylcellulose (also commonly referred to as hypromellose or HPMC), present in an amount of from 0.72% to 0.8% (See [0008] and [0040]). The formulations also comprise sorbate (See [0010]-[0012]). The said buffering components are present from 0.05% to 2.5% (w/v) or from 0.1% to 1.5% (w/v) and comprise citrate buffers, etc, (See [0047]-[0048]). The citrate buffer is used (in total) at a concentration of 0.004 to 0.2 M (Molar), preferably 0.04 to 0.1 M (See [0052]). The pH of the aqueous ophthalmic solution is at or near physiological pH, i.e. between about 6.8 to about 7.7 (See [0054]). The said viscosity enhancing agent may be polysorbate 80, HPMC, etc, or combinations thereof present at a concentration range from about 0.2% to about 10% w/v (See [0039]-[0040]). The said formulations may also comprise a solubilizer such as polysorbate 20 or polysorbate 80 (See [0070]). 
Chapin et al disclose that the said aqueous ophthalmic formulations are suitable for use as artificial tear products to relieve symptoms of dry eye and as a vehicle for an ophthalmic drug. Ophthalmic drugs suitable for use in the said formulations include anti-glaucoma agents, such as brimonidine and anti-allergic or antihistamine agents such as ketotifen, norketotifen, loratedine, etc, and combinations thereof (See [0060]). The total concentration of drug will generally be about 5% or less (See [0064]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chapin et al and Chapin et al with that of Horn et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Horn et al teach ophthalmic formulations comprising a combination of brimonidine at low doses and an antihistamine for treating an allergic response in the eye of a human patient. While Horn et al list a number of suitable histamine antagonists for the said formulations, there is no specific disclosure 
As such one of ordinary skill in the art having possession of the said references would have been motivated to have selected ketotifen as the suitable histamine antagonist and take advantage of guidance provided on its suitable amounts and suitable excipients as taught by Chapin et al with a reasonable expectation of success.
Chapin et al ‘688 also teach ophthalmic formulations comprising suitable active agents including ketotifen and brimonidine, hydroxypropyl methylcellulose, sorbate, polysorbate, citrate buffers, etc. It would have been obvious to one of ordinary skill in the art to take advantage of such teachings and incorporate suitable excipients into the ophthalmic formulations of Horn et al and Chapin et al with a reasonable expectation of success. 
Thus, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 19, 21-24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 20100028266) in combination with Chapin et al (US 20100240624) and Nakata et al (US 20140005277).
 Horn et al ‘266 and Chapin et al ‘624 are delineated above and incorporated herein. 
The combined reference lack a specific disclosure on adding sorbate to the formulation. This would have been obvious over Nakata et al’s teaching. 

Nakata et al teach a specific nonionic surfactant-containing aqueous ophthalmic composition that has enhanced preservative efficacy (See [0011]). 
The said formulations may also comprise an antiseptics, disinfectants, and antibacterial agents such as sodium benzoate, sorbic acid, potassium sorbate, etc, (See [0116]), and thickening agents or thickeners such as hydroxypropyl methylcellulose (See [0117]). 
Nakata et al disclose that the ophthalmic compositions may comprise potassium sorbate at a range of from 0.05 - 0.1% w/v and hydroxypropyl methylcellulose at about 0.2% w/v (See Table 12). 
The said ophthalmic compositions may also comprise antihistamines or antiallergic agents such as ketotifen fumarate, sodium cromoglycate; etc, (See [0106]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chapin et al and Chapin et al with that of Horn et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Horn et al teach ophthalmic formulations comprising a combination of brimonidine at low doses and an antihistamine for treating an allergic response in the eye of a human patient. While Horn et al list a number of 
As such one of ordinary skill in the art having possession of the said references would have been motivated to have selected ketotifen as the suitable histamine antagonist and take advantage of guidance provided on its suitable amounts and suitable excipients as taught by Chapin et al with a reasonable expectation of success.
Nakata et al also teach ophthalmic formulations comprising suitable active agents including ketotifen, hydroxypropyl methylcellulose, potassium sorbate, polysorbate, citrate buffers, etc. It would have been obvious to one of ordinary skill in the art to take advantage of such teachings and incorporate suitable excipients into the ophthalmic formulations of Horn et al and Chapin et al with a reasonable expectation of success. 
Thus, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahadevan et al (US 20130203813).
Mahadevan et al teach an anionic, silicone hydrogel contact lens comprising contacted with 3 mL of an ophthalmic solution comprising 0.001 wt % polycationic component, 0.56% citrate dihydrate and 0.021% citric acid monohydrate (wt/wt) (See [0006]).
The said solution comprises pharmaceutical components or combinations thereof for treating dry and/or irritated eye, glaucoma, allergies, ocular inflammation, ocular redness, etc, including brimonidine and ketotifen (See [0111]-[0112]).
For example, if the anti-allergic agent is ketotifen fumarate, the minimum effective amount is between about 9 µg and about 20 µg (See [0114]). 

Response to Arguments
Applicant's arguments filed 01/14/21 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below.
Applicant’s first argument is that Chapin et al ‘688 discloses “a huge number of antagonists” and that there is nothing that would have lead a skilled artisan to the specific claimed combination (See Remarks, page 7). 
The argument is neither persuasive nor relevant to the current rejection. Firstly, the fact that the reference teach other possible active ingredients does not make its teaching of an ophthalmic composition comprising ketotifen, a histamine antagonist any less obvious. See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (explaining that a reference’s disclosure of “a multitude of effective combinations does not render any particular formulation less obvious”).
Secondly, the new rejection relies on Chapin et al ‘624 discloses ophthalmic compositions comprising ketotifen for treating ocular allergies such as allergic conjunctivitis and provide suitable concentration ranges and excipients. 
Applicant’s next argument is that “None of Chapin, Horn or Mahadevan, alone or in combination, teach the concentration of ketotifen” (See Remarks, page 7). 
This argument is also not persuasive as Chapin et al ‘624 discloses a concentration range that meets the claimed range. 

Claims 19, 21-24 and 36 remain rejected. Claims 1-17 and 27-35 remain withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616